


Exhibit 10.2


ValueVision Media, Inc.
Executives’ Severance Benefit Plan


Section 1.    History, Plan Name and Effective Date.   Effective March 28, 2014,
the Board of Directors of ValueVision Media, Inc. established the ValueVision
Media, Inc. Executives’ Severance Benefit Plan. The following provisions
constitute the Plan, effective as of March 28, 2014.
Section 2.    Purpose. The Company recognizes that the possibility of an
unforeseen change of control is unsettling to its Executives. Therefore, this
Plan is established to provide inducement to the Executives, as determined to be
eligible to participate in the Plan under herein. Such inducement is necessary
for the Company to continue to: (i) attract, recruit, and retain such Executives
and assure their continuing dedication to their duties notwithstanding the
threat or occurrence of a Change in Control (as defined in Section 3(d) below)
or as a result of a Termination for reasons other than Cause (as defined below
in Section 3(c) below); and (ii) enable the Executives, should the Company
receive unsolicited proposals from third parties with respect to its future, to
assess and advise the Board what action on those proposals would be in the best
interests of the Company, its shareholders and customers, and to take such
action regarding those proposals as the Board might determine appropriate,
without being influenced by the uncertainties of their own financial situation;
and (iii) demonstrate to the Executives of the Company that the Company is
concerned with the welfare of the Executives and intends to assure that loyal
Executives are treated fairly; and (iv) ensure that the Executives are provided
with compensation and benefits upon a Change in Control which are appropriate
and understood by both the Executive and the Company.
The Plan is intended to comply with section 409A of the Code, and official
guidance issued thereunder. Notwithstanding any other provision of this Plan,
this Plan shall be interpreted, operated, and administered in a manner
consistent with these intentions.
Section 3.     Definitions. Capitalized terms not otherwise defined in this
Section 3 shall have the meanings ascribed to them in this Plan. Without
limiting the foregoing, in this Plan, the following definitions will apply.


(a)    “Affiliate” means any corporation that is a Subsidiary or Parent of the
Company.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Cause” means what the term is expressly defined to mean in a
then-effective written agreement between an Executive and the Company or any
Affiliate or, in the absence of any such then-effective agreement or definition,
means (i) a material act of fraud which results in or is intended to result in
an Executive’s personal enrichment at the expense of Company, including without
limitation, theft or embezzlement from Company; (ii) public conduct by an
Executive that is materially detrimental to the reputation of Company;
(iii) material violation by an Executive of any written Company policy,
regulation or practice; (iv) the willful or grossly negligent failure to
adequately perform the duties of an Executive’s position to the material
detriment of the Company; (v) commission of conduct constituting a felony;
(vi) a material breach by an Executive of any of the terms and conditions of an
agreement with the Company or any Affiliate; or (vii) the Executive continues to
materially fail to perform the duties associated with Executive’s employment.
(d)    “Change in Control” means one of the following:




--------------------------------------------------------------------------------




(1)    The acquisition by any individual, entity or Group of beneficial
ownership (within the meaning of Exchange Act Rule 13d-3) of 30% or more of
either (i) the then outstanding shares of Company Stock, or (ii) the combined
voting power of the then outstanding Company Voting Securities. Notwithstanding
the foregoing sentence, the following acquisitions will not constitute a Change
in Control:


(A)any acquisition of Stock or Company Voting Securities directly from the
Company;


(B)    any acquisition of Stock or Company Voting Securities by the Company or
any of its wholly-owned Subsidiaries;


(C)    any acquisition of Stock or Company Voting Securities by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Subsidiaries; or


(D)    any acquisition of beneficial ownership by any entity with respect to
which, immediately following such acquisition, more than 70% of, respectively,
the then outstanding shares of common stock and the combined voting power of the
outstanding Voting Securities of such entity (or its Parent) is beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who beneficially owned, respectively, the outstanding Stock and
outstanding Company Voting Securities immediately before such acquisition in
substantially the same proportions as their ownership of the outstanding Stock
and outstanding Company Voting Securities, as the case may be, immediately
before such acquisition.


(2)    Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board.


(3)    The consummation of a Corporate Transaction unless, immediately following
such Corporate Transaction, all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the outstanding Stock
and outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than 70% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding Voting Securities, as the case may be, of
the of the surviving or acquiring entity (or its Parent) resulting from such
Corporate Transaction in substantially the same proportions as their ownership,
immediately before such Corporate Transaction, of the outstanding Stock and
outstanding Company Voting Securities, as the case may be.






Notwithstanding the foregoing:


(i)a Change in Control shall not be deemed to occur with respect to an Executive
if the acquisition of the 30% or greater interest referred to in Section 3(d)(1)
is by a Group that includes the Participant, or if at least 30% of the then
outstanding common stock or combined voting power of the then outstanding Voting
Securities of the surviving or acquiring entity referred to in Section 3(d)(3)
shall be beneficially owned, directly or indirectly, immediately after the
Corporate Transaction by a Group that includes the Executive; and


(ii)to the extent that any Award constitutes a deferral of compensation subject
to Code Section 409A, and if that Award provides for a change in the time or
form of payment upon a Change in Control, then no Change in Control shall be
deemed to have occurred upon an event described in Section 3(d) unless the event
would also constitute a change in ownership or effective control of, or




--------------------------------------------------------------------------------




a change in the ownership of a substantial portion of the assets of, the Company
under Code Section 409A.


(e)    “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, and the regulations promulgated thereunder.
(f)    “Committee” means the Human Resources and Compensation Committee of the
Company’s Board.


(g)    “Company” means ValueVision Media, Inc., a Minnesota corporation, or any
successor thereto.
(h)    “Continuing Director” means an individual (1) who is, as of the effective
date of the Plan, a director of the Company, or (2) who is elected as a director
of the Company subsequent to the effective date of the Plan and whose initial
election, or nomination for initial election by the Company’s shareholders, was
approved by at least a majority of the then Continuing Directors, but excluding,
for purposes of this clause (2), any such individual whose initial assumption of
office occurs as a result of an actual proxy contest.


(i)    “Corporate Transaction” means a reorganization, merger or consolidation
of the Company, a statutory exchange of outstanding Company Voting Securities,
or a sale or disposition (in one or a series of transactions) of all or
substantially all of the assets of the Company.


(a)“Executive” means those individuals eligible to participate in the Plan, who
are expressly limited to the those persons in Section 3(j)(1), Section 3(j)(2)
or Section 4(b). At all times, the Chief Executive Officer of the Company (the
“CEO”), who has a separate and independent agreement with the Company, shall not
be considered an Executive for purposes of this Plan:


(1)Current officers of the Company; and


(2)Any additional employees designated by name to participate in the Plan by the
Compensation Committee of the Board (“Committee”), or recommended by the CEO and
approved by the Committee (“Designated Employees”).


A current list of the members of Officers, and a list of the individuals
described in this Section 3(j), shall be maintained by the Benefits
Administrator, and kept on file with the Corporate Secretary.


(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended and
in effect from time to time.
(l)    “Good Reason” means, without the Executive’s written consent:
(1)    an adverse and material change in the Executive’s status, positions or
responsibilities as compared to the Executive’s status, position or
responsibilities as in effect prior to such change. Notwithstanding the
foregoing, neither an increase in the scope or number of an Executive’s
responsibilities, nor a change in the Executive’s reporting relationships (e.g.
a change with respect to the person or position to whom the Executive reports or
the individual(s) or position(s) who report to the Executive) shall be
considered an adverse and material change in the Executive’s status or position;




--------------------------------------------------------------------------------




(2)    a material reduction in the amount of either the Executive’s annual base
salary or target annual incentive program ( “Annual Bonus”) opportunity as in
effect on the date she or he became a participant in the Plan, or as the same
may be increased from time to time during the term of the Executive’s
participation in this Plan. Notwithstanding the foregoing, an across-the-board
compensation or benefit plan or Annual Bonus reduction applicable on a similar
basis to all other Executives of the Company shall not be considered a material
reduction in the Executive’s annual base salary or Annual Bonus;
(3)    the failure to provide or continue in effect materially similar
compensation and benefits, in accordance with the plans, practices, policies and
programs of the Company and its Affiliates in effect for the Executive at any
time during the 120-day period immediately preceding the Change in Control or,
if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
Affiliates; provided, however, that broad-based changes to the benefit plans of
the Company and its Affiliates, affecting a significant portion of the employees
of the Company and its Affiliates, shall not be deemed “Good Reason” under this
Section 3(l)(3);
(4)    the failure of any successor or assign of the Company to assume and
expressly agree to perform the obligations under this Plan;
(5) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination and a resolution satisfying the
requirements of Section 6(e) below; and for purposes of this Plan, no such
purported termination shall be effective; or
(6) any request by the Company that the Executive participate in an unlawful
act.
(m)    “Group” means two or more persons acting as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of an entity.
(n)    “Notice of Termination” means a written notice which (1) indicates the
specific termination provision relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (3) if the date of termination is other than the date of receipt
of such notice, specifies the termination date (which date shall be not more
than thirty (30) days after the giving of such notice). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder, or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.


(o)    “Parent” means a “parent corporation,” as defined in Code Section 424(e).


(p)    “Plan” means this ValueVision Media, Inc. Executive Severance Benefit
Plan, as effective March 28, 2014 and in effect from time to time.
(q)    “Share” means a share of Stock.
(r)    “Stock” means the common stock of the Company.
(s)    “Subsidiary” means a “subsidiary corporation,” as defined in Code Section
424(f), of the Company.
(t)    “Voting Securities” of an entity means the outstanding securities
entitled to vote generally in the election of directors (or comparable equity
interests) of such entity.




--------------------------------------------------------------------------------




Section 4.    Termination of Participation.   Except as provided in Section 4(b)
below, upon termination of participation in the Plan, the Executive shall
thereafter lose entitlement to any benefits under the Plan and all rights
hereunder shall be forfeited.
(a)    Termination of Participation. Subject to Section 4(b) below, the
following events, if occurring before a Change in Control, will result in the
termination of an Executive’s participation in the Plan: (i) the date the
Executive separates from service with the Company and its Affiliates, (ii) the
date the Executive ceases to be an Officer without being added as a “Designated
Employee” under Section 3(j)(2) above, or (iii) the date that an Executive,
whose participation in the Plan was approved by the Committee, has his or her
participation terminated by the Committee.
(b)    Deemed Participation.   Notwithstanding the foregoing, an Executive whose
participation in the Plan was terminated shall nevertheless be deemed to have
been a participant in the Plan on the date of a Change in Control and shall be
eligible to receive benefits as provided under this Plan if both of the
following requirements are met:
(1)    The Executive’s termination of participation results from:
(A) involuntarily termination from service with the Company, other than for
Cause; (B) removal as an Officer; or (C) removal by the Committee; and
(2)    The Executive’s termination of participation occurs within the 6-month
period immediately preceding the occurrence of a Change in Control.
Section 5.    Cash Severance Benefits.
(a)    Payments Upon a Change in Control.   In the event Executive’s employment
terminates as a result of a Change in Control, the amount of the cash severance
benefit paid under this Plan shall be in the case of all Executives, with the
exception of the CEO, (1) an amount equal to one and one half (1 ½) times the
Executive’s highest annual rate of base salary during the 12 month period
immediately preceding the date that the Executive Separates from Service (the
“Base Salary”), and (2) one and one-half (1 1/2 ) times the target annual
incentive bonus determine from such Base Salary.
(b)    Cash Severance Payment For Reasons Other Than a Change in Control. In the
event Executive’s employment terminates for reasons other than a Change in
Control and either (i) at the initiation of the Company for reasons other than
Cause, or (ii) at the initiation of the Executive for Good Reason, the amount of
the cash severance benefit paid under this Plan shall be in the case of all
Executives with the exception of the CEO who has a separate and independent
agreement with the Company, (1) an amount equal to one (1) times the Executive’s
highest Base Salary and (2) one (1) times the target annual incentive bonus
determine from such Base Salary.
Section 6.    Payment of Severance Benefits.
(a)Payments Upon a Change in Control.   If within a two-year period commencing
on the date of a Change in Control (the “Benefit Period”), (i) the Company
terminates the employment of an Executive for any reason other than Cause,
death, or the Executive’s becoming Disabled, or (ii) the Executive terminates
his employment for Good Reason, the Executive shall be entitled to benefits
under the Plan. An Executive who is deemed to be a participant in the Plan on
the date of the Change in Control pursuant to Section 4(b) shall also be
entitled to benefits under the Plan if the Executive’s employment is terminated
by the Company during the Benefit Period or the immediately preceding six (6)
months. For purposes of this Plan, “Disabled” means that the Executive has been
determined to be disabled as defined in the ValueVision Media, Inc. 2011Omnibus
Plan.




--------------------------------------------------------------------------------




If an Executive is entitled to benefits under the Plan, the Executive’s cash
severance payment described in Section 5(a) shall be paid in a lump sum within
30 calendar days of the later of the date that the Executive Separates from
Service (within the meaning of Code section 409A) or the date of the Change in
Control. Notwithstanding the foregoing, if the amount is payable upon an
Executive’s Separation from Service and the Executive is a Key Employee as of
his or her Separation from Service, the lump sum payment will be made on the
date that is six (6) months after the Separation from Service (or, if earlier,
the date of death of the Key Employee). For this purpose, “Key Employee” means
an Executive treated as a “specified employee” under Code section
409A(a)(2)(B)(i), i.e., a key employee (as defined in Code section 416(i)
without regard to paragraph (5) thereof). Key Employees shall be determined in
accordance with Code section 409A using December 31st as the identification
date. A listing of Key Employees as of an identification date shall be effective
for the 12-month period beginning on the April 1st following the identification
date.
(b)Payments For Reasons Other Than a Change in Control. If the Executive’s
employment terminates for reasons other than a Change in Control and either
(i) at the initiation of the Company for any reason other than Cause, death, or
the Executive’s becoming Disabled, or (ii) at the initiation of the Executive
for Good Reason, the Executive shall be entitled to benefits under Section 5(b)
and Section 7 of the Plan. For purposes of this Plan, “Disabled” means that the
Executive has been determined to be disabled as defined in the ValueVision
Media, Inc. 2011 Omnibus Plan.
If an Executive is entitled to benefits under the Plan, the Executive’s cash
severance payment described in Section 5(b) shall be paid in a lump sum within
30 calendar days of the later of the date that the Executive Separates from
Service (within the meaning of Code section 409A) or the date of the Change in
Control. Notwithstanding the foregoing, if the amount is payable upon an
Executive’s Separation from Service and the Executive is a Key Employee as of
his or her Separation from Service, the lump sum payment will be made on the
date that is six (6) months after the Separation from Service (or, if earlier,
the date of death of the Key Employee). For this purpose, “Key Employee” means
an Executive treated as a “specified employee” under Code section
409A(a)(2)(B)(i), i.e., a key employee (as defined in Code section 416(i)
without regard to paragraph (5) thereof). Key Employees shall be determined in
accordance with Code section 409A using December 31st as the identification
date. A listing of Key Employees as of an identification date shall be effective
for the 12-month period beginning on the April 1st following the identification
date.
(c)Termination for Cause. The Company may terminate an Executive for Cause
during the Benefit Period.


(d)Termination for Good Reason. The Executive may initiate the termination of
his or her employment for Good Reason during the Benefit Period.


(e)Notice of Termination.   Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party given by hand delivery, registered or certified mail, return receipt
requested, postage prepaid, to the last known home address of the Executive or
to the address of the principal office of the Company, copy to the General
Counsel.


(f)Future Covenants.   As a condition to the receipt of any payments or benefits
under this Plan, the Executive must sign a release of claims in favor of the
Company, all applicable consideration periods, revocation periods, and
rescission periods provided by law shall have expired. Additionally, the
Executive must use his or her best efforts and utmost diligence to guard and
protect such confidential information and trade secrets acquired during his or
her tenure with the Company and its Affiliates. Furthermore, the Executive
agrees that, for a period of eighteen (18) months following his or her
termination date, that the Executive will not directly or indirectly hire,
manage, solicit or recruit any financial planners, agents, salespeople,
financial advisors or employees of the




--------------------------------------------------------------------------------




Company or its Affiliates; provided, however, nothing “solicit” shall not
include general newspaper or similar advertisements for employment opportunities
with the Executive or with any subsequent employer of Executive. Finally, the
Executive agrees not to disparage the Company or its Affiliates, or any of its
financial planners, agents, salespeople, financial advisors or employees.
Section 7.    Benefit Enhancements & Coordination with Other Plans.
(a)    Upon a Change in Control. In the event benefits are payable under this
Plan to an Executive in accordance with Section 5(a) above, provided the
Executive elects continuation of coverage pursuant to COBRA or similar state
laws and also timely returns to the Company the documents and payments required
for such election, the Company shall reimburse the Executive a portion of the
premium amount equal to the amount paid by other similarly situated Executives
who have not been terminated and receive similar group health, dental and life
insurance benefits to the extent such benefits were in effect for Executive and
his or her dependents. The Company shall provide such reimbursement for that
election for a period of eighteen (18) months after the Executive’s employment
terminates subject to the Executive’s timely payment of his or her share of the
applicable premiums.
(b)    For Reasons Other Than a Change in Control. In the event benefits are
payable under this Plan to an Executive in accordance with Section 5(b) above,
provided the Executive elects continuation of coverage pursuant to COBRA or
similar state laws and also timely returns to the Company the documents and
payments required for such election, the Company shall reimburse the Executive a
portion of the premium amount equal to the amount paid by other similarly
situated Executives who have not been terminated and receive similar group
health, dental and life insurance benefits to the extent such benefits were in
effect for Executive and his or her dependents. The Company shall provide such
reimbursement for that election for a period of twelve (12) months after the
Executive’s employment terminates subject to the Executive’s timely payment of
his or her share of the applicable premiums.
(c)    No Executive receiving any benefit under this Plan shall be entitled to
receive any severance payment under any other severance plan, severance program,
severance arrangement or employment agreement sponsored by or entered into by
the Company, except to the extent the plan, program, agreement or arrangement
specifically provides otherwise.
(d)    Except as otherwise provided in this Section 7, the Executive’s rights
under any other benefit plan maintained by the Company (or successor) shall be
governed by the terms of that plan as in effect on the day immediately preceding
the Change in Control.
Section 8.    Limitation on Parachute Payments.
(a)Notwithstanding any provision to the contrary set forth in this Plan, if any
of the payments or benefits provided or to be provided by the Company to
Executive or for Executive’s benefit pursuant to the terms of the Plan
constitute parachute payments (“Parachute Payments”) within the meaning of
Section 280G of the Code and would, but for this Section 8 be subject to the
excise tax imposed under Section 4999 of the code (or any successor provision
thereto) or any similar tax imposed by state or local law or any interest or
penalties with respect to such taxes (collectively, the “Excise Tax”), then the
Covered Payments shall be payable either (i) in full or (ii) reduced to the
minimum extent necessary to ensure that no portion of the Covered Payments is
subject to the Excise Tax, whichever of the foregoing (i) or (ii) results in the
Executive’s receipt on an after-tax basis of the greatest amount of benefits
after taking into account the applicable federal, state, local and foreign
income, employment and excise taxes (including the Excise Tax).
(b)The Covered Payments shall be reduced in a manner that maximizes Executive’s
economic position. In applying this principle, the reduction shall be made in a
manner consistent with the requirements of Section 409A of the Code, and where
two economically equivalent amounts are subject to reduction by




--------------------------------------------------------------------------------




payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.
(c)Any determination required under this Section 8(c) shall be made in writing
in good faith by an accounting firm selected by the Company (the “Accountants”),
which shall provide detailed supporting calculations to the Company and the
Executive as required by the Company or the Executive. The Company and the
Executive shall provide the Accountants with such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 8(c). The Company shall be responsible for all fees and expenses of
the Accountants.
(d)It is possible that after the determinations and selections made pursuant to
this Section 8 the Executive will receive Covered Payments that are in the
aggregate more than the amount provided under this Section 8 (“Overpayment”) or
less than the amount provided under this Section 8 (“Underpayment”).
(i)
In the event that: (A) the Accountants determine, based upon the assertion of a
deficiency by the Internal Revenue Service against either the Company or
Executive which the Accountants believe has a high probability of success, that
an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then
Executive shall pay any such Overpayment to the Company.

(ii)
In the event that: (A) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of the Executive.

(e)Any payment made to or on behalf of an Executive under this Section 8 shall
be made in compliance with Code section 409A and by the end of the year
following the year that the related taxes are remitted to the applicable taxing
authority.


Section 9.    Confidential Information.   Each Executive who receives a
severance benefit under this Plan agrees to retain in confidence any secret or
confidential information known to him or her relating to the Company, its
Affiliates and their respective businesses, which shall have been obtained by
the Executive during his or her employment by the Company or any of its
Affiliates and shall not be or become public knowledge (other than by acts of
the Executive or a representative of the Executive in violation of this Plan).
After termination of the Executive’s employment with the Company or any of its
Affiliates, the Executive shall not, without prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall a violation or an asserted
violation of the provisions of this Section 9 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this Plan.
Section 10.    Binding Plan.   The obligations under this Plan shall be binding
upon and inure to the benefit of an Executive, his or her beneficiary or estate,
the Company and any successor to the Company.
Section 11.    Amendment, Suspension or Termination of Plan.   This Plan may be
amended at any time and from time to time by and on behalf of the Company by the
Board, but no amendment shall operate to give the Executive, either directly or
indirectly, any interest whatsoever in any funds or assets of the Company,
except the right upon fulfillment of all terms and conditions hereof, as such
terms and conditions may be amended, to receive the payments herein provided. No
amendment, suspension or termination of this Plan shall operate in any way to
reduce, diminish, or adversely affect any of the benefits provided to any
Executive if such amendment, suspension or termination (i) arose by action of
the Company in connection with or anticipation of a Change in Control,
(ii) occurs coincident with a Change in Control, or (iii) occurs after a Change
in Control has occurred. Any such amendment, suspension, or termination that
occurs within the six




--------------------------------------------------------------------------------




(6) month period before a Change in Control is presumed to have been in
anticipation of such Change in Control.
Section 12.    Plan Administrator.   The Plan shall be administered by the
Benefits Administrator. The Benefits Administrator shall be the Company’s
current or acting Chief Operating Officer, unless and until the Board delegates
this authority elsewhere. The Benefits Administrator shall have full authority
to interpret the Plan, resolve issues pertaining to Plan eligibility, determine
benefits payable under the Plan, and take whatever actions are, in the sole
discretion of the Benefits Administrator, necessary to or desirable for such
administration, including, but not limited to: (a) establishing administrative
rules consistent with the provisions of the Plan, (b) delegating the
responsibilities of the Benefits Administrator to other persons, and
(c) retaining the services of lawyers, accountants, or other third parties to
assist with the administration of the Plan.
Section 13.    Claim Procedure.
(a)If an Executive’s claim for benefits is denied, the Benefits Administrator
will furnish written notice of denial to the Executive making the claim (the
"Claimant") within sixty (60) days of the date the claim is received, unless
special circumstances require an extension of time for processing the claim. 
This extension will not exceed sixty (60) days, and the Claimant must receive
written notice stating the grounds for the extension and the length of the
extension within the initial sixty (60) day review period.  If the Benefits
Administrator does not provide written notice, the Claimant may deem the claim
denied and seek review according to the appeals procedures set forth below.


(b)Denial Notice.   The notice of denial to the Claimant shall state:
(i)
the specific reasons for the denial;

(ii)
specific references to pertinent provisions of the Plan upon which the denial
was based;

(iii)
a description of any additional material or information needed for the Claimant
to perfect his or her claim and an explanation of why the material or
information is needed; and

(iv)
a statement that the Claimant may request a review upon written application to
the Benefits Administrator, review pertinent Plan documents, and submit issues
and comments in writing, and that any appeal that the Claimant wishes to make of
the adverse determination must be in writing to the Benefits Administrator
within ninety (90) days after the Claimant receives notice of denial of
benefits.



The notice of denial of benefits shall notify the Claimant of his or her right
to appeal the denial through binding arbitration with the American Arbitration
Association (“AAA”) and subject to AAA’s rules and procedures, and such
arbitration shall be conducted by a single arbitrator as mutually agreed to by
the Company and Executive and, if no such mutual agreement can be reached,
before an arbitrator assigned by the AAA. The notice may state that failure to
appeal the action to the Benefits Administrator in writing within the ninety
(90) day period will render the determination final, binding and conclusive.
Notice of the arbitrator’s decision shall be given within sixty (60) days after
close of the arbitration, unless additional time is required due to special
circumstances.  In no event shall the Arbitrator render a decision on an appeal
later than one hundred twenty (120) days after the close of arbitration.
Section 14.    No Waiver.   Neither the failure nor the delay on the part of the
Executive in exercising any right, power or privilege hereunder shall operate as
a waiver of such right, nor shall any single or partial exercise of any such
right, power or privilege preclude any further exercise thereof or the exercise
of any




--------------------------------------------------------------------------------




other right, power or privilege hereunder. No remedy conferred hereunder is
intended to be exclusive of any other remedy and each shall be cumulative and
shall be in addition to every other remedy now or hereafter existing at law or
in equity.
Section 15.    Rules of Construction. This Plan may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The headings in this Plan are for
purposes of reference only and shall not limit or otherwise affect any of the
terms hereof.


Section 16.    Governing Law.  To the extent not preempted by ERISA, the terms
of the Plan shall be governed by, and construed and enforced in accordance with,
the laws of the State of Minnesota, including all matters of construction,
validity and performance.


Section 17.    Employment at Will.  Nothing contained herein shall confer upon
any Executive the right to be retained in the service of the Company nor limit
the right of the Company to discharge or otherwise deal with any Executive with
regard to the existence of the Plan.


Section 18.    Unfunded.  The Plan shall at all times be entirely unfunded and
no provision shall at any time be made with respect to segregating assets of the
Company or an Affiliate for payment of any Severance Payment hereunder.  No
Executive or any other person shall have any interest in any particular assets
of the Company or an Affiliate by reason of the right to receive benefits under
this Plan and any such Participant or any other person shall have only the
rights of a general unsecured creditor of the Company or an Affiliate with
respect to any rights under the Plan.


Appendix A




